Banke, Presiding Judge.
The appellants were injured when their automobile collided with another car at an intersection located within the city limits of Savannah. It is undisputed that the driver of the appellants’ vehicle failed to stop at a stop sign upon entering the intersection and that the driver of the other vehicle had the right-of-way. Alleging that the stop sign in question was “totally obscured by vegetation, foliage and large trees” and that the city was negligent in allowing this condition to exist, the appellants brought the present action against “the Mayor and Aldermen of the City of Savannah” seeking to hold them liable for their injuries. The appellants do not contend that the city had in force any policy of liability insurance which would cover their injuries (see generally OCGA § 36-33-1), nor do they assert any basis for recovery other than the city’s alleged negligence. This appeal is from the grant of the appellees’ motion for summary judgment. Held:
“The operation and maintenance of traffic lights and other traffic control devices is a governmental function conducted on behalf of the public safety and for the negligent performance of which municipal corporations are not liable. (Cit.) Such functions are not related to *262the maintenance of the streets as such, and liability of a municipality for negligent failure to maintain a stop sign after it is once erected cannot be predicated on the theory that it is a part of street maintenance.” Arthur v. City of Albany, 98 Ga. App. 746, 747 (106 SE2d 347) (1958).
The appellants expressly concede in their brief on appeal “that the negligent maintenance of the streets and appurtenances thereto is the only theory of recovery presented to the trial court, and to this Court of Appeals.” See OCGA § 32-4-93 (a). It follows that the trial court did not err in concluding that the appellees were entitled to judgment as a matter of law. Compare Town of Fort Oglethorpe v. Phillips, 224 Ga. 834 (165 SE2d 141) (1968).

Judgment affirmed.


Birdsong, C. J., concurs. Beasley, J., concurs specially.